UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 15-23036-CIV-MORENO
HARRY A. NAIL,

Plaintiff,
vS.

OFFICER COLLADO, CORRECTIONAL
OFFICER LESTER, CORRECTIONAL
OFFICER VALINTINE, SARGEANT
PEIERE, NURSE SMYTHE, and ARNP E.
MATHURIN,

Defendants.
/

 

ORDER ADOPTING REPORT AND RECOMMENDATION AND
ORDER DISMISSING WITHOUT PREJUDICE CLAIMS
AGAINST DEFENDANTS MATHURIN AND SMYTHE

Plaintiff Harry A. Nail commenced this lawsuit on August 13, 2015 alleging Defendants
Esther Mathurin and Cephianne Smythe were deliberately indifferent to Plaintiff’ s serious medical
needs by ignoring Plaintiff’ s self-inflicted arm lacerations instead of providing medical assistance,
in violation of his constitutional rights.

The matter was referred to the Honorable Patrick A. White, United States Magistrate Judge,
for a Report and Recommendation on Defendants’ Motion for Summary Judgment (D.E. 81), flled
on August 9, 2016, and Plaintiff’ s Response to Defendants’ Summary Judgment Motion (D.E.
102), filed on September 13z 2016. The Magistrate Judge filed a Report and Recommendation
(D.E. 137) on December 262 2018. The Court has reviewed the entire file and made a de novo

review of the issues presented by PlaintifP s objections to the Report and Recommendation. Being

otherwise fully advised in the premises, it is

ADJUDGED that the Magistrate Judge’s Report and Recommendation is AFFIRMED
and ADOPTED. The Court agrees with the Magistrate Judge that Plaintiff failed to exhaust his
administrative remedies and therefore the Complaint must be dismissed The Court writes
separately to address Plaintiff s objections to the Report and Recommendation.1

I. STANDARD OF REVIEW

When reviewing a magistrate judge’s report and recommendation, the district court “shall
make a de novo determination of those portions of the report or specified proposed findings or
recommendations to which objection is made.” 28 U.S.C. § 63 6(b)(1).

II. LEGAL STANDARD

Defendants raise a failure to exhaust administrative remedies defense in their motion for
summary judgment. But an exhaustion defense “is not ordinarily the proper subject for a summary
judgment; instead it should be raised in a motion to dismiss, or be treated as such if . . . raised in a
motion for summary judgment.” Wright v. Lang/ord, 562 F. App’x 769, 775 (11th Cir. 2014)
(quoting Bryant v. Rich, 530 F.3d 1368, 1375 (1 lth Cir. 2008)). ln the Eleventh Circuit, district
courts must “decid[e] a motion to dismiss for failure to exhaust administrative remedies [by
following] a two-step process.” See Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008)
(citing Lawrence v. Dunbar, 919 F.2d 1525, 1528-29 (1 lth Cir. 1990)). ln the first step, the Court
must look “to the factual allegations in the defendant’s motion to dismiss and those in the plaintiff’ s

response, and if they conflict, take[] the plaintiffs version of the facts as true.” Ia'. “If, in that

 

1 On a procedural history note, the Court adopted the Magistrate Judge’s first Report and
Recommendation and dismissed the Complaint on October 12, 2016, after Plaintiff failed to timely
respond to Defendants’ Motion for Summary Judgment. (See D.E. 91.) Plaintiff did, however,
timely respond because Graceville Correctional Facility received his opposition to summary
judgment on September 2, 2016, but, due to an apparent clerical error, Plaintiff s response was not
entered on the docket until January 6, 2017. (See D.E. 102.) As such, on appeal, the Eleventh
Circuit vacated the Court’s order of dismissal and remanded the case for further proceedings on
the grounds that Plaintiff timely responded under the “prison mailbox rule.” (D.E. 117 at 5.)

2

light, the defendant is entitled to have the complaint dismissed for failure to exhaust administrative
remedies, it must be dismissed. Ia'. (citing Bryant, 530 F.3d at 1374; Lawrence, 919 F.2d at 1529).
But, “[i]f the complaint is not subject to dismissal at the first step, where the plaintiff’ s allegations
are assumed to be true, the court then proceeds [to the second step] to make specific findings in
order to resolve the disputed factual issues related to exhaustion.” Ia', “Once the court makes
findings on the disputed issues of fact, it then decides whether under those findings the prisoner
has exhausted his available administrative remedies.” ]d. at 1083.

As always, the Court reads Plaintiff’s pro se allegations liberally. Haz`nes v. Kerner, 404
U.S. 519 (1972). And ultimately, Defendants “bear the burden of proving that the [P]laintiff has
failed to exhaust his available administrative remedies.” Turner, 541 F.3d at 1082 (citing Jones v.
Bock, 549 U.S. 199 (2007)).

III. DISCUSSION

The Magistrate Judge found Plaintiff failed to exhaust his administrative remedies before
commencing this lawsuit, as required by the Prison Litigation Reform Act. Consequently, the
Magistrate Judge recommends the Court dismiss the Complaint without prejudice. Plaintiff
objects that the Magistrate Judge made three errors: (1) refusing to accept Plaintiff`s affidavit as
true; (2) concluding it was “not plausible” that Plaintiff filed a formal grievance concerning
Defendants; and (3) finding lack of exhaustion in part because Plaintiff “provide[d] no copies of
the[] purported grievances, despite being given an opportunity to do so” (D.E. 137 at 22). For the
following reasons, Plaintiff’s objections are OVERRULED.

The Prison Litigation Reform Act requires that Plaintiff exhaust available administrative
remedies before commencing a lawsuit under 42 U.S.C. § 1983. See 42 U.S.C. § 1997e(a); Booth

v. Churner, 532 U.S. 731, 741 (2001) (“[W]e think that Congress has mandated exhaustion clearly

enough, regardless of the relief offered through administrative procedures.”) (citing McCarthy v.
Madz'gan, 503 U.S. 140, 144 (1992) (“Where Congress specifically mandates, exhaustion is
required”)). Plaintiff cannot satisfy Section 1997e(a)’s exhaustion requirement if he files an
untimely or otherwise procedurally defective administrative grievance or appeal. See Woodford
v. Ngo, 548 U.S. 81 , 83-84 (2006). Moreover, the Prison Litigation Reform Act eliminates judicial
discretion and instead mandates strict exhaustion “irrespective of the forms of relief sought and
offered through administrative avenues.” Booth, 532 U.S. at 739, 741 n.6. This is because
Congress intended to give “corrections officials time and opportunity to address complaints
internally before allowing the initiation of a federal case.” Porter v. Nussle, 534 U.S. 516, 525
(2002). Upon this statutory framework, the Court addresses Plaintiff s objections in tum.

M, Plaintiff objects that his affidavit “must be taken by law as true.” (D.E. 141 at 1.) lt
is generally true that district courts must take allegations as true at the dismissal stage. But, as
Plaintiff is aware,2 in the context of an exhaustion of remedies defense under the Prison Litigation
Reform Act, binding Eleventh Circuit precedent requires the Court to “decid[e] a motion to dismiss
for failure to exhaust administrative remedies [by following] a two-step process.” See Turner, 541
F.3d at 1082 (citing Lawrence, 919 F.2d at 1528-29). ln the first step, the Court must look “to the
factual allegations in the defendant’s motion to dismiss and those in the plaintiffs response, and
if they conflict, take[] the plaintiff s version of the facts as true.” Id. “lf, in that light, the defendant
is entitled to have the complaint dismissed for failure to exhaust administrative remedies, it must
be dismissed.” Id. (citing Bryant, 530 F.3d at 1374; Lawrence, 919 F.2d at 1529). But, “[i]f the

complaint is not subject to dismissal at the first step, where the plaintiffs allegations are assumed

 

2 Plaintiff recites Turner test step one in his Response to Defendants’ Summary Judgment
Motion, but fails to note that step two requires district courts to make factual findings if
exhaustion allegations conflict. (See D.E. 102 at 5.)

4

to be true, the court then proceeds [to the second step] to make specific findings in order to resolve
the disputed factual issues related to exhaustion.” Id. (emphasis added).

Here, the Parties’ allegations clash. Plaintiff advances affidavit testimony that on February
5, 2013 he submitted two formal grievances_one alleging deliberate indifference by four
correctional officers3 and a separate grievance alleging the same against the two medical
Defendants, Mathurin and Smythe_and that on February 28, 2013 he filed two appeal grievances
(which mirrored the two initial grievances) to the Office of the Departmcnt of Corrections
Grievance Appeals. (See D.E. 102 at 20, 1111 11-12.) Plaintiff asserts that in both instances, he
received a receipt from the Departmcnt of Corrections concerning the correctional officers
grievances, but did not receive receipts regarding the alleged medical Defendants grievances. Id.
Aside from affidavit testimony, Plaintiff does not provide the Court any documentary evidence.

Defendants submit rebutting affidavit testimony by Alan McManus, the Chief of Policy
Management and Inmate Appeals for the Florida Department of Corrections. Mcl\/Ianus is the
“custodian of the database that catalogues all formal grievances and grievance appeals for the
FDOC.” (D.E. 80-3 at 1111 2, 5.) McManus testifies his “search of records contained in the
grievance and grievance appeal database between July l, 2012, [and] December 31, 2013” reveals
that Plaintiff “did not file a grievance concerning inadequate medical treatment by medical
providers on January 8, 2013, which he appealed to the Secretary.” Ia’. at 11 16.

Because the Parties’ exhaustion allegations conflict, and the Plaintiff s allegations taken as
true do not require dismissal, the Magistrate Judge was compelled under Turner to proceed to the

‘€¢

second step to make specific findings’ and ‘decide[] whether under those findings the [Plaintiff]

 

3 The four correctional officer defendants, Efrain Collado, Frederick Lester, Bruny Pierre,
and Angela Valentine, were voluntarily dismissed from the case in May 2016, and are not subject
to this Order. (See D.E. 75.)

ha[d]’ procedurally defaulted.” (D.E. 137 at 21-22 (citing Turner, 541 F.3d at 1082~83; Bryant,
530 F.3d at 1376).) Therefore, the Court OVERRULES Plaintiff s objection that his affidavit
“must be taken by law as true.” (D.E. 141 at 1.)4

M, Plaintiff objects to the Magistrate Judge’s factual finding under Turner that
Plaintiff did not formally grieve Defendants’ alleged conduct. Specifically, Plaintiff attacks the
McManus declaration on the grounds that McManus was in no position to know if Plaintiffs
grievance was “thrown away shre[d]ded or otherwise disposed of’ because McManus “does not
collect grievances at the institution so his affidavit does nothing but state there are no grievances
about the nurses in the data base which is because they never made it that far.” (D.E. 141 at 2.)5

As discussed above_and without supporting documentary evidence-Plaintiff presents
affidavit testimony that he filed a formal grievance and appeal grievance alleging deliberate
indifference by Defendants. (See D.E. 102 at 20, 1111 11-12.) Upon this testimony, Plaintiff asks
the Court to overrule the Report and Recommendation. Defendants, however, present rebutting
testimonial and documentary evidence showing Plaintiff did not grieve the January 8, 2013
incident as to the Defendants’ conduct. McManus testifies his “search of records contained in the

grievance and grievance appeal database between July 1, 2012, [and] December 31, 2013” shows

 

4 Plaintiff also argues the Magistrate Judge “failed to take into account or even
mention[ Plaintiffs] under penalty of perjury sworn affidavit.” (D.E. 141 at 2.) The Court
disagrees. In addressing the Defendants’ exhaustion defense, the Magistrate Judge specifically
cited paragraph 11 of Plaintiffs September 2016 affidavit, which sets forth testimony regarding
the alleged grievance filed against Defendants, (D.E. 137 at 19~20.) The Magistrate Judge also
cited several paragraphs of Plaintiffs opposition to summary judgment, which set forth Plaintiff s
theory concerning the alleged grievances, which are in turn supported by Plaintiffs affidavit. Id.
Nevertheless, Turner required the Magistrate Judge to make factual findings.

5 This objection renews Plaintiffs argument in opposition to summary judgment that he
filed two grievances concerning Defendants, but that both were unexplainably disposed of before
being logged into the Departmcnt of Corrections’s database. (See D.E. 102 at 4 (“[l]f an
institutional administrator decides they do not want a particular grievance to leave the institution
then that grievance will not leave the institution.”).)

6

Plaintiff “did not file a grievance concerning inadequate medical treatment by medical providers
on January 8, 2013, which he appealed to the Secretary.” (D.E. 80-3 at 11 16.) McManus also
attaches to his declaration documentary evidence comprising copies of the grievance and appeal
grievance Plaintiff filed against the correctional officers. See id. at 8-11. These forms do not
reference Defendants at all, which, notably, is consistent with Plaintiff s testimony that he
“submitted two formal grievances” and “[t]he second grievance was about the nurses.” (D.E. 102
at 20, 1111 11-12.) So, Plaintiffs objection to the Magistrate Judge’s factual finding boils down to
his conclusory assertion that “the only way the grievance about Nurses Smythe and Mathurin could
reach the data base would be if the officials at Dade C.l. file them which they did not which is
beyond [Plaintiff’s] control.” (D.E. 141 at 2.)

On this evidentiary record, the Court agrees with the Magistrate Judge’s factual finding
that Plaintiff did not file any grievance concerning the Defendants’ alleged conduct. The Court
also agrees with the Magistrate Judge that it is “not plausible” that on February 5, 2013 Plaintiff
filed a grievance against the correctional officers and a separate grievance against Defendants, but
that only the correctional officers grievance was logged into the database, while the grievance
against Defendants was inexplicably discarded without being logged into the database_and that
this same result occurred again to Plaintiffs mirroring appeal grievances. Id.

Plaintiff suggested at summary judgment that Dade Correctional officials had a motive to
eliminate the allegedly filed grievance against Defendants. (D.E. 102 at 4 (“The Officials at Dade
C.l. knew that the Plaintiff [planned] to sue over the events of January 8, 2013.”).) But neither
Plaintiff s opposition to summary judgment nor his objections to the Report and Recommendation
attempt to explain why officials would have a motive to prevent a lawsuit by discarding the

grievances concerning the Defendants, while at the same time logging the grievances against the

corrections officers, thereby forging a path to litigation over the same incident. Moreover, Plaintiff
readily admits he “[cannot] state what happened to the institutional grievance and Central Office
appeal about the conduct of the Nurses.” Ia’. Instead, in a conclusory statement, Plaintiff asserts
“he did file them in accordance” with Florida law. Ia'. As discussed infra, conclusory assertions
do not stand up to demonstrable evidence.

Now, the Court must determine whether, under this factual finding, the Plaintif “exhausted
his available administrative remedies.” Turner, 541 F.3d at 1083. The grievance process
applicable to Florida prisoners is set out in Section 33-103 of the Florida Administrative Code.
Under this process, a prisoner “must: (1) file an informal grievance with a designated prison staff
member; (2) file a formal grievance with the institution’s warden; and then (3) submit an appeal
to the Secretary of the [Florida Department of Corrections (“FDOC”)].” Bracero v. Sec ’y, Fla.
Dep’t OfCorr., 748 F. App’x 200 (llth Cir. 2018) (citing Dl'marzche v. Brown, 783 F.3d 1204,
1211 (llth Cir. 2015); Fla. Admin. Code §§ 33-103.005-33-103.007). “These steps must be
completed in order and within certain time frames.” Id. (citing § 33-103.011(4)). Where, as here,
Defendants present credible testimonial and supporting documentary evidence that rebut
Plaintiffs conclusory assertions concerning exhaustion, the Court finds Defendants satisfy their
burden of showing Plaintiff failed to exhaust the administrative remedies provided to him under
Florida law,6 as required by the Prison Litigation Reform Act. Turrzer, 541 F.3d at 1082.

The weight of authority in the Eleventh Circuit confirms this result. See, e.g., Wl'lliams v.
Dep ’I of Corr., 678 F. App’x 877, 881-83 (1 lth Cir. 2017) (affirming dismissal where “Florida

Departmcnt of Corrections’ grievance log confirm[ed] that [plaintiff] did not submit any grievance

 

6 While “[a] prisoner may proceed to the next step in the process without receiving a
response when the prison’s time to respond has expired,” Bracero, 748 F. App’x 200 (citing §
33-103.011(4)), here, the factual finding that Plaintiff did not formally grieve the Defendants’
alleged conduct necessarily means the prison did not fail to timely respond.

8

appeals” about the defendants based on Bureau of Inmate Grievance Appeals employee testimony
that plaintiff “filed no appeals” during relevant time period, and where only appeal filed “had
nothing to do with any of the issues underlying any of [plaintiff s] § 1983 claims”); Bracero, 748
F. App’x 200 (affirming dismissal and rejecting plaintiffs “claims that the prison’s lack of
response to certain grievances prevented him from going forward with the three-step process”
because “[t]he grievance procedure permitted [plaintiff] to correct and refile the grievances”);
Gipson v. Renrzinger, No. 17-14364, 2018 WL 5734582, at *4-5 (1 lth Cir. Nov. 1, 2018) (“The
district court properly concluded that [plaintiff] did not submit evidence showing that he filed any
other proper administrative grievances relating to the incident on May 29, 2015” and thus “the
district court correctly concluded that he failed to exhaust them”); see also Lyons v. Trz'nity Servs.
Grp., Inc., 401 F. Supp. 2d 1290, 1295-98 (S.D. Fla. 2005) (dismissing complaint on exhaustion
grounds where records custodian in an affidavit “certif[ied] that there [was] no record of any
appeals to the Departmcnt of Corrections having been filed by [Plaintiffj during that period of
time” and “[a]side from his own conclusory statements, Plaintiff . . . produced no evidence
whatsoever to support his claim that he has exhausted administrative remedies”).

Finally, Plaintiff also argues in his objections that Foulk v, Charrz`er, 262 F.3d 687 (8th
Cir. 2001) and Powe v. Ennis, 177 F.3d 393 (5th Cir. 1999) support his exhaustion arguments.
The Court disagrees Not only are these two out-of-circuit cases not binding on this Court; they
do not support Plaintiff s position. ln Foulk, the defendant correctional officer “established” the
prisoner filed an “informal resolution request.” Foulk, 262 F.3d at 698. The problem for the
defendant was that he also established the Department of Corrections “failed to respond” to the
prisoner’s informal resolution request. Ia'. So, the Eighth Circuit reversed the district court’s

dismissal on exhaustion grounds because the defendant correctional officer “point[ed] to no

evidence in the trial record which establishe[d] that [the prisoner] could indeed have filed a
grievance despite [the Missouri Department of Corrections’s] failure to respond to his [informal
resolution request] .” Id. Then, in Powe, the prisoner presented evidence that he satisfied the “step
1 and step 2 grievances” and that the government failed to timely respond to his “step 2 grievance.”
Powe, 177 F.3d at 394. The Fifth Circuit reversed the district court’s dismissal on exhaustion
grounds, ruling the prisoner had exhausted his administrative remedies because the “state’s time
for responding . . . expired.” Id.

Here-in contrast to Foulk and Powe where evidence established the prisoners completed
initial administrative remedy procedures, but were stymied from completing the process because
the government failed to respond_the evidentiary record does not establish Plaintiff successfully
completed the first step of Florida Departmcnt of Corrections administrative remedy procedures
(i.e. filing a formal grievance against Defendants). See § 33-103.005(1) (“lnmates may skip [an
informal grievance] and initiate the process at the formal institutional level for issues pertaining
to . . . medical grievance[s] . . . .”) (effective Nov. 7, 2012). Instead, the testimonial and
documentary evidence shows Plaintiff did not grieve the January 8, 2013 incident as to
Defendants’ conduct. Plaintiffs second objection is consequently OVERRULED.

M, Plaintiff “specifically object[s]” as a “mistake of law” to the Magistrate Judge’s
finding that Plaintif “provide[d] no copies of the grievances he purportedly filed against Mathurin
and Smythe, and the documents provided by Defendants prove[d] otherwise.” (D.E. 141 at 2
(citing § 33-103.015(8)).) Plaintiff argues the Florida Departmcnt of Corrections “has an express
policy against making copies of DCI-303 forms which are grievance forms.” Id. Now, Section
33-103.015(8) did indeed provide “that copying services shall not be provided to make copies

of . . . Form DC1-303.” § 33-103.015(8) (effective Nov. 7, 2012). But notwithstanding, Florida

10

law and the required grievance forms make clear that Plaintiff was allowed to_and expected to_
retain copies of his grievance forms in order to pursue his administrative remedies For example,
Section 33-103.006(1) explicitly required Plaintiff to file his formal grievance against Defendants
“by completing Form DC1-303.” § 33-103.006(1) (effective Nov. 7, 2012). And the Form DCl-
303 Plaintiff filed against the correctional officers7_which was filed the same day Plaintiff alleges
he grieved the incident as to the Defendants_explicitly provided that Plaintiff was to receive “2
Copies.” (See D.E. 80-3 at 11.) This Form DC1-303 also provided for additional distribution of
copies to Plaintiff s “inmate file,” the “institutional grievance file,” and throughout the Central
Office. Ia', Furthermore, for Plaintiff s alleged appeal grievance, Sections §§ 33-103.007(5)(a)-
(c) required that he “[a]ttach a copy of his formal [or informal] grievance and response” or “[a]ttach
any other documentation” Plaintiff had that was “pertinent to the review.” §§ 33-103.007(5)(a)-
(c) (effective Nov. 7, 2012). Thus, it is clear that Florida law expected Plaintiff to retain copies of
filed grievances throughout his administrative remedy process

Tethering together these statutory expectations with the evidentiary record showing
Plaintiff did not formally grieve Defendants’ alleged conduct, the Court finds the Magistrate Judge
correctly applied Turrzer to make factual findings regarding exhaustion and did not err in
recommending dismissal in part because Plaintiff “provide[d] no copies of the[] purported
grievances, despite being given an opportunity to do so.” Therefore, Plaintiffs final objection is

also ovERRULI-:D.8

 

7 The DC1-303 Form effective May 31, 2012 is accessible on the Florida Administrative
Code and Florida Administrative Register at
https://www.flrules.org/Gateway/reference.asp?No=Ref-O1223. A blank Version of the applicable
DC1-303 Form is also attached to this Order as Exhibit 1.

8 Plaintiff also relies on the Fifth Circuit’s ruling in Underwood v. Wilson to argue that
“[d]ismissal under § 1997e is made on pleadings without proof’ and so “[a]s long as the plaintiff
has alleged exhaustion with sufficient specificity, lack of admissible evidence in the record does
not form the basis for dismissal.” See 151 F.3d 292, 296 (5th Cir. 1998). Once again Plaintiff

11

Before concluding, the Court notes that the Magistrate Judge proceeded to address
Defendants’ summary judgment arguments on the merits At this point, however, the Court need
not reach the Magistrate Judge’s analysis regarding summary judgment “[b]ecause [Plaintiff] did
not exhaust administrative remedies as required by 42 U.S.C. § 1997e(a), and this fact alone is
sufficient reason to dismiss the action.” See Roach v. SCI Graterford Med. Dep’t, 178 F. App’x
181, 183 (3d Cir. 2006).9

IV. CONCLUSION

For the foregoing reasons, it is

ADJUDGED as follows:

(1) Because Plaintiff failed to exhaust his administrative remedies concerning
Defendants’ alleged conduct, as required by the Prison Litigation Reform Act, the
Report and Recommendation is AFFIRMED;

(2) Defendants Esther Mathurin’s and Cephianne Smythe’s Motion for Summary
Judgment, construed as a motion to dismiss for lack of exhaustion of administrative
remedies, is GRANTED;

(3) Plaintiff s claims against Defendants Esther Mathurin and Cephianne Smythe are
accordingly DISMISSED WITHOUT PREJUDICE; and

(4) No certificate of appealability shall issue.

 

relies on non-binding out-of-circuit case law. But this time, Plaintiff also relies on outdated case
law. See Gorzzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012) (ruling that after the Supreme Court’s
rulings in Woodford v. Ngo, 548 U.S. 81 (2006) and Jones v. Bock, 549 U.S. 199 (2007), “there
can be no doubt that pre-filing exhaustion of prison grievance processes is mandatory. We thus
hold that Underwood has been tacitly overruled and is no longer good law to the extent it permits
prisoner lawsuits challenging prison conditions to proceed in the absence of pre-filing
administrative exhaustion.”) (emphasis added).
9 The Court need not reach Defendants’ objections because they were limited to the

Magistrate Judge’s summary judgment analysis (D.E. 139.)

12

/L

DONE AND ORDERED in Chambers at Miami, Florida, this of March 2019.

    

ES DISTRICT JUDGE

Copies furnished to:
United States Magistrate Judge Lisette Marie Reid10

Counsel of Record

Lizette Whitaker11

2317 Evermore Way, #202
Wilmington, NC 28403-4840
as next-of-kin to.'

Harry A. Nail

W03328

Madison Correctional lnstitution
Inmate Mail/Parcels

382 SW MCI Way

Madison, FL 32340

Pro Se

 

10 The case was reassigned on January 3, 2019 from Magistrate Judge Patrick A. White to
Magistrate Judge Lisette Marie Reid. (D.E. 138, 140.)

11 On February 21, 2019, Defendants filed a Suggestion of Death as to l’laintiff. (D.E.
146.) Magistrate Judge Reid issued a paperless order the same day requiring that Defendants
properly serve the Suggestion of Death on Plaintiffs next-of-kin. (D.E. 147.) On February 28,
2019, Defendants filed an Amended Suggestion of Death as to Plaintiff, which reflected that the
Suggestion of Death has been served on Plaintiffs next-of-kin, his mother Lizette Whitaker.
(D.E. 148.) For these reasons, the Court will furnish a copy of this Order to Lizette Whitaker.

13

